Citation Nr: 1739008	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-21 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for immersion foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 





INTRODUCTION

The appellant is a Veteran who served on active duty from February 1988 to December 1991, and had an additional 3 years and 5 months of prior active duty service in the U.S. Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Baltimore, Maryland, that, in pertinent part, denied service connection for bilateral hearing loss, immersion foot, and a right knee disability.  The Veteran filed a notice of disagreement (NOD) in May 2010 for the aforementioned claims, and a statement of the case (SOC) was issued June 2012.  A VA Form 9, substantive appeal, was received in July 2012 for all issues addressed in the June 2012 SOC.  

In September 2012, the RO issued a rating decision that granted service connection for right knee degenerative arthritis, right knee instability, and a right knee scar, each rated 10 percent, effective May 28, 2009 (date of claim).  As the Veteran did not, in response, disagree with the ratings or effective dates assigned for his right knee disability, that claim is no longer on appeal. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability and effective date.).  

The September 2012 rating decision also continued the denial of service connection for bilateral hearing loss, and a July 2017 rating decision denied the Veteran's claim for immersion foot finding that no new and material evidence had been received to reopen such claim.  However, the Board notes that as the Veteran previously perfected an appeal as to these issues, they remain for consideration before the Board.  In this regard, the Board also notes that in May 2017 written argument, the Veteran's representative stated that the Veteran's claim for immersion foot had "allowed based on the VA records."  Therefore, argument was not provided as to that issue.  The Board again observes that the issue of service connection for immersion foot has not been granted, and remains on appeal before the Board.

In the Veteran's July 2012 VA Form 9, substantive appeal, he requested a hearing before the Board; however, in July 2017, he withdrew his hearing request.

The issue of service connection for immersion foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not show that the Veteran has, at any point during the appeal period, had a current diagnosis of a bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to notify was satisfied by a notice letter dated June 2009.

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records, and private medical records.  The Veteran was afforded a VA audiological examination in August 2012, to address his claim for service connection for bilateral hearing loss.  The Board finds this examination to be adequate because it was conducted in accordance with the requirements outlined in 38 C.F.R. § 4.85(a), for evaluating hearing impairment for VA purposes.  

The Board acknowledges that in May 2017 written argument, the Veteran's representative requested that the Veteran be afforded "a new examination as the one of record is too old to adequately evaluate the disability," if his claim could not be granted.  VA's duty to assist does not, however, require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Rather, the duty to obtain a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  In the absence of an indication in the record or an allegation by the Veteran that his bilateral hearing loss has actually worsened since the last examination in August 2012, the Board finds that a remand for a new VA examination is not necessary.

Accordingly, VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Laws and regulations

Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases, such as organic diseases of the nervous system are subject to presumptive service connection if they manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Sensorineural hearing loss is considered an organic diseases of the nervous system and is subject to presumptive service connection under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015); M21-1MR III.iv.4.B.12.a.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time of service. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Bilateral hearing loss

The Veteran seeks service connection for bilateral hearing loss and maintains that he has a noticeable loss of hearing that is related to the noise trauma to which he was exposed in service.  See May 2010 Notice of Disagreement. 
Service personnel records show that the Veteran was a field artillery battery man; therefore, his exposure to noise trauma in service is conceded.  What remains to be established, however, is that he has a current disability for which service connection may be awarded.
The record does not include any competent evidence of a diagnosis of a hearing loss disability by VA standards.  Specifically, the Veteran's STRs, including a November 1987 reenlistment examination, are silent for any complaints, findings, treatment, or diagnoses related to hearing loss.  
On November 1983 audiological evaluation, puretone thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
5
LEFT
5
0
5
0
5

On November 1987 reenlistment examination, a clinical evaluation of the ears was normal.  An audiological evaluation conducted at that time revealed puretone thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
15
0
5

These in-service audiological evaluations show that while shifts in the Veteran's various hearing thresholds were shown in service, a hearing loss disability by VA standards was not noted.  See 38 C.F.R. § 3.385.

VA attempted to assist the Veteran in establishing his claim by arranging for him to be examined to determine the presence and etiology of a hearing loss disability.  On August 2012 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
20
LEFT
15
10
15
10
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 in the left ear.  The examiner diagnosed sensorineural hearing loss in the frequency range 6000Hz or above.  
The results from the August 2012 VA audiological evaluation do not, however, meet VA standards for hearing loss.  The Veteran's postservice treatment records are likewise silent for any diagnosis of a bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  

It is well-established that the existence of a current disability is the cornerstone of any claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement for a current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").  In this case, there are specific requirements as to what is considered hearing loss for VA compensation purposes and a review of the Veteran's various audiograms of record fails to show that at any time during the pendency of this appeal he has demonstrated, nor has the medical evidence shown, a diagnosis of a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  

The Board acknowledges the Veteran's assertion that he has hearing loss, as well as the fact that during the August 2012 VA audiological evaluation, he was noted to have impaired hearing.  However, it is possible for an individual to have hearing loss that does not meet the criteria to be considered a disability for VA purposes.  While the Veteran is competent to report symptoms of hearing loss, it is noted that as a layperson, he is not competent to diagnose himself with hearing loss for VA purposes or to link his hearing difficulties to noise trauma sustained during active service.  A diagnosis and an opinion of that nature require medical expertise, clinical testing, and knowledge outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not been shown to have such training or expertise; therefore, he is not competent to provide a diagnosis or an etiology opinion in this case.

In light of the foregoing, the preponderance of the evidence is against a finding that the Veteran has a current bilateral hearing loss disability that is related to an event, injury, or disease in service.  Accordingly, the appeal seeking service connection for bilateral hearing loss must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran seeks service connection for immersion foot.  In his May 2010 NOD, he stated that he developed this condition in March 1985 and that his feet still peeled, blistered, and bled.  

The Veteran's STRs show that he was treated for conditions related to the feet in service.  For example, in October 1988, he complained of Athlete's foot in the right foot for five days, and tinea pedis was assessed.  

Postservice treatment records show that in November 2016, the Veteran complained of chronic foot blisters to his primary care physician.  

In June 2016, the Veteran was afforded a VA examination that addressed his complaints of bilateral bone spurs in the second toe.  He has not, however, been afforded a VA examination with respect to his claim for immersion foot.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id. 

As noted, the record reflects in-service treatment for complaints related to the feet as well as the Veteran's continued complaints of peeling, blistering, and bleeding in the feet after service.  As the Veteran is competent to report symptoms he is capable of observing, a VA examination and opinion is needed to address whether the Veteran has disability manifested by peeling, blistering, and bleeding in the feet that may be related to service.

Accordingly, the case is REMANDED for the following actions:

1. 	Request that the Veteran identify the provider(s) of any additional treatment or evaluation he has received for his bilateral feet, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation.  Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran. 

2. 	Schedule the Veteran for an appropriate VA examination to address the probable etiology of any bilateral feet disability.  The examiner must review the claims folder (to include this remand) and interview the Veteran.  The examiner should then be asked to identify the Veteran's current bilateral feet condition(s) (claimed as immersion foot, and described as being manifested by skin peeling, blistering, and bleeding).  The examiner should then provide an opinion as to whether any of the Veteran's identified bilateral feet conditions are at least as likely as not (i.e., to a 50-50 or greater degree of probability) causally related to active service, to include his treatment for Athlete's foot/tinea pedis therein.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated, and the examiner should clearly and specifically so specify, along with an explanation as to why that is so. 

3.	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental SOC and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


